Detailed Action
Claims 1-20 are pending in this application.  This is a response to the Amendments/Remarks filed on 1/13/21.  This is a Final Rejection.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1, recites “the corresponding association database”, appears to lack antecedent basis, should be “a” instead of “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a) “detecting a presence of the specific mobile communication device within an area of an interactive region and updating the corresponding association database which links the specific online social network user with the interactive region”,
b)”sending a dynamic list of users”
c) “responsive to determining copresence of the specific online social network user and another online social network user that are within the area of an interactive region, updating an online social network association database designating an interaction between the specific online social network user and the other online social network user”
The applicant provided para.49,50(specifically the bolded section) as support for the above limitations, reproduced below
[0048] According to some embodiments of the present invention, the system may include an application as shown in Fig.1 (e.g. software application), which application may be associated and/or functionally coupled with a virtual social network. The application may generate an association/coupling between a (user's) communication device (e.g. cell phone, PDA, etc.) and the users virtual social profile. According to further embodiments of the present invention, the association may be between the user's virtual profile and specific parameters of the user's communication device. The parameters of the user's communication device may be: phone number, serial number, production number, MAC address of any of the phone communication components (e.g. Bluetooth transceiver MAC address, WiFi MAC address etc.), a unique name, a unique name and password etc. According to some further embodiments of the present invention, the association may be performed semi- automatically, e.g. the computer on which the application is processed senses/detects the communication device and associates the communication device with the user's virtual profile, or manually, e.g. the user manually enters the parameter (e.g. Bluetooth MAC address) used for the association. 

a database of all the associations  made by the application explained hereinabove. For example, if a user is associating their communication device with his virtual user profile, the association will be stored on the remote virtual local server. According to some embodiments of the present invention, the application ("the association application") may update the database of the remote virtual network server directly or via another network interface as shown in Fig.2. 

[0050] Turning now to Fig's 4 and 5, there are shown different arrangements and setting of the system including in accordance with some embodiments of the present invention. According to some embodiments of the present invention, the system may include a local virtual network server ("local server", "local virtual server") and a set of detectors and/or transceivers (e.g. Bluetooth device detectors, Bluetooth device detectors and transceivers). According to some embodiments of the present invention, the area covered by the set of detectors/transceivers (e.g. the area where a communication device will be detected) is referred to as an "interactive region". According to some embodiments of the present invention, the set of detectors/transceivers may be adapted to detect one or more communication devices within the detection range (e.g. within the interactive region). According to further embodiments of the present invention, the set of detectors/transceivers may be functionally coupled with the local virtual network server in such a way that a list of detected devices within the interactive region may be generated by the local virtual server (e.g. each detector/transceiver will pass the list of detected devices in his range to the local virtual server). According to further embodiments of the present invention, the set of detectors/sensors may be adapted to open a communication session with the detected communication device (e.g. pair Bluetooth device). According to yet further embodiments of the present invention, the local server may be adapted to open a communication session with the detected communication device via the set of detectors/transceivers or directly. Turning now to Fig. 6, there is shown yet another arrangement of the present invention, wherein a communication session between the local server and a detected communication device is conducted using a messaging server adapted to send messages to the detected device (e.g. SMS, MMS, Bluetooth, WiFi, IR, etc.).

For limitation a) above, it appears that para.49,50, does not support this limitation. The applicant recites that in para.49, the “database of all the association” supports the limitation but, para.49 the entirely of the is “database of all the association made by the application explained hereinabove”, looking at para.48, discusses the associations between the user and user’s virtual profile and/or the parameters of the user’s communication device and the user’s virtual profile.
Para.50 discusses local virtual server with detectors/transceivers for detecting  communication devices within an interactive region and opening communication between the server and the communication devices.
Both para.49,50 does not support  updating the corresponding association database which links the specific online social network user with the interactive region, since there is no updating of the association database which links the user with the interactive region, the updating is for the user communication device parameters and user’s virtual profile.
For limitation b) above, para.50 recites that “each detector/transceiver will pass the list of detected devices in his range to the local virtual server”, supports at best sending a list of users within the interactive region, however does not support sending a dynamic list of users within the interactive region.
For limitation c), para.49 discusses the server including a database of associating the user communication device with the user’s virtual profile. Para.50 discusses the server detecting communication devices within an interactive region and 
Both para.49,50 however does not support “responsive to determining copresence of the specific online social network user and another online social network user that are within the area of an interactive region, updating an online social network association database designating an interaction between the specific online social network user and the other online social network user”, there is no mention of a determination of the copresence of the user and another user in the interactive region, nor that the two users are interacting with each other, let alone responsive to determining copresence, updating the database to designate an interaction of the users.
All dependent claims are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,968,179 issued to De Vries in view of in view of US 2004/0220922 issued to Lovison et al.(Lovison) in view of US 2008/0140650 issued to Stackpole.
As per claims 1,11, De Vries method of establishing a link between two or more online users based on presence within an interactive region (Abstract, determining 
detecting a presence of the specific mobile communication device within an area of an interactive region and updating the corresponding association database which links the specific online user with the specific physical location(Fig.2,3 col.5, lines 20-45; col.7, lines 21-32,44-54; using GPS to obtain location of user and tracking the location of devices of users in the people/place database and user’s record with a place context and updating the user’s place context data when new location information is reported); 
looking up a database of network data for data indicating that other online users were also present in the area of the interactive region (Fig.4; col.6,lines 39-45, col.8, lines 6-27; user can search(ie look up) a database of people/place state for user’s buddies that are within a selected proximity to the user) and sending a dynamic list of users within the interactive region(Fig.4; col.6,lines 39-45, col.8, lines 6-27; returning the results of the search of user’s buddies that are within a selected proximity, ie a dynamic list of users within the interactive region); and 
responsive to determining copresence of the specific online user and another online user that are within the area of an interactive region, (col.8, lines 27-40; tracking buddies and determining which people are in the user’s proximity), updating an online association database designating an interaction between the specific online user and the other online user(col.5, lines 44-54, col.7, lines 12-54; teaches reporting or polling of  devices at periodic interval or whenever the location changes and updating the  location in the people/state database, col.10, lines 44-60; user can contact a person through cell 
De Vries however does not explicitly teach associating a digital identifier of a specific mobile communication device with a specific online social network user; social network and social network users.
Lovison explicitly teaches associating a digital identifier of a specific mobile communication device with a specific online user(para.32, 34-35; UIE(ie digital id) are paired(associate) with user profile(a specific online user))
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify De Vries of detection of other users within the proximity to the user to include the teaching of Lovison of associating the UIE to a particular user profile/person in order to provide the predictable result of detection of other users within the proximity to the user using UIEs.
One ordinary skill in the art would have been motivated to combine the teachings in order to identify and retrieve information about individuals located within a geographic.
De Vries in view of Lovison however does not explicitly teach social network and social network users.
Stackpole explicitly teaches social network  and social networkusers(Abstract, para.8).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify De Vries in view of Lovison of a system for determination of location of online users to apply the teachings of Stackpole 
One ordinary skill in the art would have been motivated to combine the teachings in order have a system for location based dynamic social networking(Stackpole, para.6).


As per claims 2,12, wherein the specific online social network user may represent a users’ virtual profile(Lovison, para.32, teaches user’s profile, also Stackpole, para.4,8, teaches social networking profile).  Motivation to combine set forth in claim 1,11.
As per claims 3,13, wherein the specific person represented by the specific online user has an associated online social network profile( Lovison, para.32, teaches user’s profile, also Stackpole, para.4,8, teaches social networking profile) which includes a list of connected online social network users(De Vries, col.6, lines 20; teaches buddy list). Therefore it would have been obvious to one ordinary skill in the art to modify the teaching of Lovison’s of a user profile and Stackpole’s social networking profile to apply De Vries teaching of a buddy list in order to provide the predictable result of a user profile having a buddy list.  One ordinary skill in the art would have been motivated to combine the teachings in order to track the location of the user’s buddies. 
As per claims 4,14, wherein each connected online social network user may represent one or more real-world users selected from: a people(De Vries, col.6, lines 20; buddy list which are people), a business(Stackpole, para.42,46; business), a venue(Stackpole, para.10; venue), a group(De Vries, col.7, lines 40; multiple groups, 
As per claims 5,15, wherein the update of a designated interaction database indicates the presence of social network user at or near a location( De Vries, col.8, lines 27-40; tracking buddies and determining which people are in the user’s proximity, col.5, lines 44-54, col.7, lines 12-54; teaches reporting or polling of  devices at periodic interval or whenever the location changes and updating the  location in the people/state database, Stackpole, para.4,8; teaches social network and social network users).  Motivation to combine set forth in claim 1,11.
As per claims 6,16, wherein the update of the designated interaction database generates a communication path through the online social network between other online social network users(De Vries, col.10, lines 44-60; user can contact a person through cell phone, pager, or other electronic messaging for immediate rendezvous; col.11, lines 25-39; joining a group talk or chat communication, Stackpole, para.4,8; teaches social network and social network users, para.33; teaches real-time communication link between social network users).  Motivation to combine set forth in claim 1,11.
As per claims 7,17, wherein the update of the database generates a transmission of data between a server and the communication device associated with a user(De Vries, Fig.1, col.4, lines 55-59; the information service tracking place-specific resources offering particular products in a certain venue, col.8, lines 6-25; teaches user submitting 
As per claims 8,18, wherein the area of an interactive region is the area of detection covered by one or more detectors or transceivers(De Vries , col.5, lines 1-41; teaches tracking location with Bluetooth or GPS receiver).    
As per claims 9,19, wherein updating an online social network database designating an interaction between the specific online social network user and the other online social network user includes identifying social network members who have updated a remote location database about being at or near a location or within an area of an interactive region(De Vries, col.5, lines 44-54, col.7, lines 12-54; teaches reporting or polling of  devices at periodic interval or whenever the location changes such as work, public place, airplane and updating the  location in the people/state database; Stackpole, Fig.3,8C; para.4,8; teaches social network and social network users and  locating users in determined range).  Motivation to combine set forth in claim 1,11.
As per claims 10,20, wherein updating of an online social network database further depends on at least one of: (a) a proximity of the users(De Vries, Fig.3,4, col.7, lines 12-30 tracking user’s location and storing in the people/place database), (b) content of additional data provided by at least one of the users, (c) duration of the co-presence, (d) frequency of the co-presence, and (e) whether two users are already somehow linked directly or through other online social network users, within the online social network.  

	Response to Arguments

The applicant’s argument that De Vries does not teach “database will update an online social network association database designating an interaction between the specific online social network user and the other online social network users”, is partially persuasive, De Vries does not explicitly teach the social network or social network users, however De Vries does teach updating an online association database designating an interaction between the specific online user and the other online user(col.5, lines 44-54, col.7, lines 12-54; teaches reporting or polling of  devices at periodic interval or whenever the location changes and updating the  location in the people/state database, col.10, lines 44-60; user can contact a person through cell phone, pager, or other electronic messaging for immediate rendezvous; col.11, lines 25-39; joining a group talk or chat communication), the newly cited reference Stackpole, Abstract,para.8, explicitly teaches social network and social network users, see above analysis.  Applicant’s arguments with respect to the previous rejections have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2009/0075738 issued to Pearce teaches recommending friends based on user’s profile

US 2008/0070593 issued to Altman et al, teaches determining geographic location of users within a certain area
US 2007/0117576 issued to Huston, teaches sharing friends GPS location within a group
US 7,289,814 issued to Amir et al., teaches alerting a user when two mobile users in an event are close to each other
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459